Case: 14-10983    Date Filed: 06/25/2015   Page: 1 of 3


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 14-10983
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 5:13-cv-00031-MTT

JURDIS NELSON,

                                                             Plaintiff-Appellant,

                                    versus

GREGORY MCLAUGHLIN,

                                                            Defendant-Appellee.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                       ________________________

                                (June 25, 2015)

Before HULL, MARCUS and JULIE CARNES, Circuit Judges.

PER CURIAM:

     Jurdis Nelson, a state prisoner proceeding pro se, appeals the denial of his

motion for appointment of counsel in his 42 U.S.C. § 1983 action. On appeal,
                Case: 14-10983       Date Filed: 06/25/2015       Page: 2 of 3


Nelson argues that his case was novel and complex and the district court abused its

discretion by not appointing him counsel. After thorough review, we affirm.

       We review the denial of a motion for the appointment of counsel in a civil

case for abuse of discretion. Bass v. Perrin, 170 F.3d 1312, 1319 (11th Cir. 1999).

The trial court has broad discretion in making the determination of whether

appointment of counsel is necessary. Smith v. Fla. Dep’t of Corr., 713 F.3d 1059,

1063 (11th Cir. 2013). While we interpret briefs filed by pro se litigants liberally,

issues not briefed on appeal are deemed abandoned. Timson v. Sampson, 518 F.3d

870, 874 (11th Cir. 2008).1

       In general, prisoners raising civil rights claims, like other civil litigants, have

no absolute constitutional right to counsel. Kilgo v. Ricks, 983 F.2d 189, 193

(11th Cir. 1993). Rather, appointment of counsel in civil cases is a privilege

justified only by exceptional circumstances, such as the presence of facts or legal

issues which are so novel or complex as to require the assistance of a trained

practitioner. Id. The key is whether the pro se litigant needs help in presenting the

essential merits of his position to the court. Id.



1
  Because Nelson does not challenge on appeal the district court’s grant of summary judgment to
McLaughlin, he has waived the argument. See Timson, 518 F.3d at 874. But even though he is
not directly challenging the resolution of his case in this appeal, we nevertheless retain
jurisdiction over his challenge to the district court’s order denying counsel since “an appellate
court could remedy the effects of an erroneous denial of appointed counsel by vacating the
judgment appealed from and ordering a new trial with appointed counsel.” Holt v. Ford, 862
F.2d 850, 854 (11th Cir. 1989).
                                               2
              Case: 14-10983     Date Filed: 06/25/2015   Page: 3 of 3


      Here, Nelson did not present exceptional circumstances that would have

justified the appointment of counsel. His complaint alleged claims of retaliation,

deliberate indifference to his medical needs, and violation of his right to access to

the courts, none of which are sufficiently novel or complex so as to cause

exceptional circumstances. Furthermore, Nelson demonstrated in the district court

that he was capable of representing himself. He articulated his claims for relief in

his complaint and filed several responsive pleadings and motions before the district

court in which he accurately cited the essential facts, legal arguments, and relevant

law. On this record, the interests of justice do not require appointment of counsel,

and the district court did not abuse its discretion in denying his motion to appoint

counsel.

      AFFIRMED.




                                         3